Fourth Court of Appeals
                               San Antonio, Texas
                                      March 5, 2019

                                   No. 04-18-00917-CV

                                  Ziaunnisa K. LODHI,
                                       Appellant

                                            v.

                                    Shah A. HAQUE,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI04290
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
       Appellant’s second motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before March 19, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court